Citation Nr: 0017123	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  88-30 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right thumb laceration, currently evaluated as 0 percent 
disabling.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to June 1980.

The instant appeal as to the service connection claims arose 
from a December 1985 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico, which, in part, denied claims 
for service connection for residuals of a right shoulder 
injury and residuals of a back injury.  These issues were 
remanded by the Board of Veterans' Appeals (Board) in 
February 1989 and in April 1998.

The instant appeal as to the right thumb arose from a 
February 1997 rating decision which granted service 
connection for residuals of a right thumb laceration and 
assigned a noncompensable disability evaluation.  As 
explained below, in light of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") decision in Fenderson v. West, 12 Vet. App. 
119 (1999), the Board has recharacterized the right thumb 
claim as stated on the cover page of this decision.

As noted in the April 1998 remand, the veteran requested 
reopening of his claim for service connection for a nervous 
disorder in December 1989, and in October 1995, he raised a 
claim for entitlement to aid and attendance benefits due to 
his ankle, back and right arm disabilities.  During his 
December 1998 hearing, the veteran testified that he had 
frequent falls, which aggravated his right shoulder and back 
problems, due to his service-connected ankle.  The RO has not 
adjudicated the right shoulder and back claims on a secondary 
basis.  Since these issues have not been developed by the RO, 
they are referred to the RO for appropriate action.  These 
issues are not inextricably intertwined with the issues on 
appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
thumb laceration are currently manifested by a three 
centimeter long, two millimeter wide, nontender, noninflamed 
scar with no ulceration.  There is at most mild 
disfigurement, and the scar is not affecting the function of 
the thumb or hand.

2.  The veteran has not submitted competent medical evidence 
that his current right shoulder condition is related to 
service.

3.  The veteran has not submitted competent medical evidence 
that his current back condition is related to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
evaluation for residuals of a right thumb laceration are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.118, Diagnostic Codes 7800, 7803-7805 (1999).

2.  The veteran's claims for service connection for residuals 
of a right shoulder injury and for residuals of a back injury 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a right thumb laceration

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for a compensable rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.

The VA has a duty to assist the veteran to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
VA examinations were performed pursuant to the claim for 
benefits.  In addition, all available service medical records 
and VA treatment records have been obtained.  For these 
reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for a compensable 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Where a zero percent rating is not provided in 
a diagnostic code, a noncompensable evaluation will be 
assigned where the requirements for a compensable evaluation 
are not shown.  38 C.F.R. § 4.31 (1999).

In determining whether a higher rating is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records show that in November 
1977 the veteran was followed for removal of sutures from his 
right palm.  In March 1980 he reported pain in the right 
second, third, and fourth fingers after getting his hand 
caught in a truck.  X-rays were normal.  There was minimal 
pain and swelling, and an old scar over the thenar eminence 
was noted.  Neurovascularly, the hand was intact, and the 
impression was a contusion.  There was no record of hand 
surgery in service.  His April 1980 separation examination 
was silent as to complaints or diagnosis referable to the 
right hand.  

In August 1991, he filed a report of accidental injury in 
service wherein he stated that he was stabbed in the right 
hand, under the thumb and to the left part of the palm when 
he was held up at knifepoint.  He also indicated that he 
injured his hand again in service when the rim of a tire he 
was working on came off.

The veteran filed his claim for benefits in 1984, and he did 
not provide any information concerning right hand treatment 
since service.  A February 1985 letter from the veteran's 
wife indicated that the veteran had injured his right hand in 
service and that as a result the nerves on his right hand 
were damaged.

A December 1984 X-ray of the hand showed "what appears to be 
mild flexion deformity of the distal phalangeal joint of the 
right thumb finger."  A September 1985 VA neurological 
examination noted the veteran reported a history of 
laceration to the right thumb and that he underwent "some 
type of surgery."  The veteran reported injuries to the 
right wrist and wore a wrist brace.  The diagnostic 
impression was status post laceration of the right hand.

May 1989 X-rays of the hand were normal.  A June 1989 VA 
orthopedic examination report noted that the veteran reported 
loss of use of the hand.  There was no evidence of muscle 
atrophy or weakness in the right hand.  A very thin, almost 
unnoticeable, well-healed scar was noted in the right thenar 
region.  It was noted that there was no functional impairment 
caused by the scar.  The diagnosis was right hand injury.

The Board has reviewed all of the VA treatment records.  
These records show complaints of pain, weakness, and numbness 
in the right hand.  A July 1988 record noted spasticity on 
the right side of the body secondary to a cerebrovascular 
accident.  The veteran was treated with physical therapy 
which did not seem to result in significant improvement.  A 
1994 record showed thumb contracture secondary to hand 
spasticity.  

A February 1996 VA examination report noted that the veteran 
reported pain and palpitations with radiation to the elbow, 
occasional numbness, and difficulty grasping objects.  A claw 
hand deformity and difficulty touching the thumb with other 
fingers was noted.  Muscle strength was graded 2/5.  He had 
increased muscle tone on the right hand and arm.  Physical 
examination showed a three centimeter long, two millimeter 
wide, nontender, noninflamed linear-shaped scar with loss of 
color.  The scar had good vascular supply and was not 
swollen, and there was no depression, no ulceration, no 
keloid formation, no adherence, and no herniation.  It was 
mildly cosmetically disfiguring and was not affecting the 
function of the thumb or hand.

A February 1998 VA treatment record indicated that the 
persistent spasticity of the extremities was due to cervical 
spine stenosis.  A December 1998 written statement from an 
individual who reported that he had been stationed with the 
veteran in service stated that the veteran had been "stabbed 
in his right hand by a person while he was on his way to 
work."  During his December 1998 hearing, the veteran 
testified that since he incurred the right thumb laceration, 
his hand has remained closed, like a claw.  He reported that 
he wears splints on his hand and that he had no use of his 
upper right side.

The veteran's service-connected residuals of a right thumb 
laceration are currently evaluated as noncompensably 
disabling under Diagnostic Code 7805.  Diagnostic Code 7805 
provides that scars are rated by limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  
As the medical evidence does not show that the scar of the 
right thumb limits the function of the thumb or hand in any 
way, the Board deems that a noncompensable rating is 
appropriate under Diagnostic Code 7805.  The Board notes that 
both the June 1989 and the February 1996 VA examinations 
concluded that the scar did not affect the function of the 
right thumb or hand.

The Board has also considered whether other Diagnostic Codes 
are for application. Other ratings for scars depend upon 
whether they are disfiguring (Diagnostic Code 7800), poorly 
nourished with repeated ulceration (Diagnostic Code 7803), or 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  The veteran does not contend that his right 
thumb scar is disfiguring, and the medical evidence does not 
show that any disfigurement is more than slight.  In order 
for a compensable evaluation under Diagnostic Code 7800, the 
disfigurement must be moderate, and moderate disfigurement 
has not been shown by the record.  The June 1989 examination 
found the scar "almost unnoticeable" and the February 1996 
examination found the scar only mildly disfiguring.

Likewise, the veteran does not contend and the evidence does 
not show that the scar is poorly nourished with repeated 
ulceration.  At the time of the February 1996 examination, 
there was no evidence of infection, ulceration, or other 
irritation as regards the scar.  Finally, the scar was not 
found to be painful on objective demonstration during the 
February 1996 VA examination.  Thus, the Board finds that a 
compensable rating for the scar is not warranted.

The Board notes that the veteran has attributed significant 
right upper extremity disability, including pain, numbness, 
and loss of use, to the residuals of the right thumb 
laceration.  However, the medical evidence does not show that 
these complaints are related to the thumb laceration 
residuals.  On the contrary, the medical evidence attributes 
those complaints to either a cerebrovascular accident or, 
more recently, to cervical spine stenosis.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

In Fenderson, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected . . . 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for the issuance of a statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected residuals of a 
right thumb laceration, rather than as a disagreement with 
the original rating award for this condition.  However, the 
RO's correspondence to the veteran has provided the veteran 
with an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for that 
disorder.  In addition, the veteran's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his service-connected right thumb scar.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran was dissatisfied with his initial rating for his 
service-connected residuals of a right thumb laceration.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, 12 
Vet. App. at 126.  In this case, the RO granted service 
connection and originally assigned a 0 percent evaluation for 
his residuals of a right thumb laceration as of the day he 
filed his initial claim for benefits, September 14, 1984.  
See 38 C.F.R. § 3.400(b)(2)(i) (1999).  The Board has 
reviewed all the evidence dating from the time the veteran 
filed his initial claim and has determined that at no time 
from that time to the present has the evidence supported a 
rating in excess of 0 percent for his service-connected 
residuals of a right thumb laceration.  Id.; Fenderson, 12 
Vet. App. at 119.

Residuals of right shoulder and back injuries

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

In order to establish direct service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  The veteran must demonstrate 
three elements to establish that a direct service connection 
claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under the law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period; 
continuity of symptomatology was demonstrated thereafter; and 
there is competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

The veteran contends, in essence, that he has a right 
shoulder disorder that was incurred in service as a result of 
attempting to hold a winch while trying to rescue a fellow 
servicemember.  He has also contended that he has a back 
disorder that was incurred in service as a result of a fall 
from a ladder.  

A review of the service medical records shows that in May 
1977 the veteran sought treatment for a painful right 
shoulder.  The muscle appeared swollen and tender, and the 
diagnosis was acute strain.  He was treated with heat, 
Parafon Forte, and a sling.  The following day, another 
record noted that it concurred with the previous diagnosis, 
and he was to continue the treatment for one week.  A June 
1978 record noted that it was a follow-up record for acute 
low back strain.  He was treated with Valium, Parafon Forte, 
ice, massage, and two days rest in quarters.  As the strain 
was resolving he was then directed to light duty for three 
days.   The remainder of the subsequently developed service 
medical records, including the separation examination, are 
essentially silent for complaints, treatment, or diagnosis of 
right shoulder or back disorders.

The veteran testified during his December 1998 hearing that 
he fell and reinjured his back and right shoulder in November 
1984 while a VA inpatient.  VA records from that period noted 
that the veteran slipped on a wet floor and referred low back 
pain.  X-rays of the right shoulder showed no fracture.  X-
rays of the lumbar spine showed minimal anterior osteophyte 
formation.  A February 1985 written statement from his wife 
reported that he had injured his back and right shoulder in 
service and had reinjured his back while hospitalized in 
1984.

May 1989 X-rays of the right shoulder and lumbar spine were 
normal.  A June 1989 VA examination report diagnosed low back 
syndrome with lumbar paravertebral myositis and right 
shoulder capsulitis.  

The Board has reviewed all the VA treatment records in the 
claims folders.  These records show complaints of right 
shoulder and back pain.  A May 1989 record noted that the 
veteran reported falling the night before and incurring 
trauma to his low back.  The veteran underwent physical 
therapy in 1992 for his complaints, including his right 
shoulder and back problems.  A September 1993 X-ray report 
noted a rotated lumbar vertebra.

A February 1996 VA joints examination report noted no 
swelling or deformity of the right shoulder, but further 
examination for crepitus, strength, and instability was not 
possible due to spasticity of the right shoulder and hand.  
Tenderness was noted, and range of motion was limited.  The 
diagnosis was residuals of right shoulder trauma.

A February 1996 VA spine examination noted the veteran's 
complaints of low back pain with incontinence and sexual 
dysfunction in addition to weakness in the legs which 
precluded walking.  Physical examination was limited due to 
the inability of the veteran to stand up.  There were no 
postural abnormalities or fixed deformities, but there were 
severe cervical and lumbar paravertebral muscle spasms.  The 
diagnoses were residual lumbosacral strain; extruded disc 
fragments on L4-5 and L5-S1 with degenerative joint disease 
and sacroiliitis shown on computer tomography scan of the 
lumbar spine dated in September 1994; and cervical junctions 
C4-7, herniated nucleus pulposus with degenerative disease, 
shown on magnetic resonance imaging dated in September 1994.

A December 1997 VA treatment record noted that the veteran 
had a fall with trauma to the right shoulder.  A February 
1998 VA treatment record attributed the right upper extremity 
spasticity to cervical spine stenosis.  A cervical collar and 
non-steroidal anti-inflammatory drugs were recommended.

The December 1998 written statement from the reported fellow 
servicemember also noted that the veteran had injured his 
back in service when he fell backwards while on a ladder 
cleaning the screens on the barracks balcony.  He also 
reported that the veteran had "injured his shoulder trying 
to save someone from getting injured by a vehicle in an 
embankment." 

During his December 1998 hearing, the veteran testified that 
he also injured his shoulder in service when he was pinched 
in a truck he was fixing.  The veteran could not recall 
receiving any treatment for his shoulder between his 
separation from service and his fall in November 1984, over 
four years later.

The Board finds that the veteran has not submitted competent 
medical evidence of a nexus between a current right shoulder 
or back disability and service.  A review of the record does 
not reveal any evidence from a competent medical authority 
that connects the veteran's current right shoulder or back 
disorders to service.  The 1996 VA examinations noted his 
injuries in service and diagnosed residuals of right shoulder 
trauma and residuals of lumbar strain; however, the examiners 
did not specifically identify the acute injuries in service 
as the etiology of the residuals.  This is significant as the 
record also reflects numerous intercurrent injuries to the 
right shoulder and back, noted above, that occurred after 
service.  Cf. Hodges v. West, 13 Vet. App. 287 (2000).  
Further, the current back diagnoses of extruded disc 
fragments on L4-5 and L5-S1 with degenerative joint disease 
and sacroiliitis and cervical junctions C4-7, herniated 
nucleus pulposus with degenerative disease, were first shown 
on radiographic reports taken over 10 years after his 
separation from service.  

The only evidence before the Board in support of the 
veteran's claims is his own assertions.  However, the 
veteran's assertions are insufficient to satisfy the nexus 
requirement because the veteran is a layperson with no 
medical training or expertise to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the 
veteran has not submitted competent medical evidence of a 
nexus between his current right shoulder and back disorders 
and his active military service, his claims must be denied as 
not well grounded.  See Caluza and Epps, supra.

The Board views its discussion here, in addition to the 
discussions in the applicable rating decisions, statement of 
the case, and supplemental statements of the case, sufficient 
to inform the veteran of the elements necessary to complete 
the application for the VA benefits claimed.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  He has not cited specific, additional evidence 
which could serve to well ground his claims.  In the absence 
of medical evidence establishing the possibility of a nexus 
between current right shoulder and back problems and service, 
the claims are not well-grounded, and must be denied.


ORDER

A claim for a compensable rating for residuals of a right 
thumb laceration is denied.  Claims for service connection 
for residuals of a right shoulder injury and residuals of a 
back injury are also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

